DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 12/24/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0175640 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PG-Pub No.: 2018/0166518 A1, hereinafter, “Kim”).
Regarding claim 1, Kim discloses a transparent display device (1; see Kim, FIGs. 1, 3, and 4), comprising:
a substrate (10, FIG. 4) provided with a display area (100+200+300, FIG. 4) including a transmissive area (200) and a non-transmissive area (100+300), in which a plurality of subpixels (SPr/SPb/SPg) are disposed (FIG. 3), and a non-display area (frame/edge outside 100+200+300 not shown but inherent) adjacent to the display area (100+200+300, FIGs. 3 and 4);
at least one insulating film (119, ¶ [0083]) provided on the substrate (10, FIG. 4);
anode electrodes (130R/G/B, FIGs. 3 and 4; ¶¶ [0062] and [0104], 130 is a pixel electrode and 142 is HIL, therefore, 130 is an anode) provided in each of the plurality of subpixels (SPr/SPb/SPg) on the at least one insulating film (119, FIG. 4);
a bank (120, FIG. 4) provided among the anode electrodes (FIGs. 3 and 4; FIG. 3 shows one pixel, there are a plurality of pixels as shown in FIG. 1);
a light emitting layer (140, FIG. 4) provided on the anode electrodes (130); and
a cathode electrode (150, ¶ [0065]) provided on the light emitting layer (140),
wherein the at least one insulating layer (119) and the bank (120) are provided in only the non-transmissive area (100+300, FIG. 4).

Regarding claim 2, Kim discloses the transparent display device of claim 1, wherein a distance between the transmissive area (200) and an end of the at least one insulating layer (119) is shorter than a distance between the transmissive area (200) and an end of the bank (120, FIG. 4).

Regarding claim 3, Kim discloses the transparent display device of claim 1, wherein the at least one insulating layer (in order to meeting this limitation, the at least one insulating layer is 119+117) has a high refractive layer having a refractive index greater than 1.8 (SiN greater than 1.8, ¶ [0146]).

Regarding claim 4, Kim discloses the transparent display device of claim 1, wherein the at least one insulating layer (in order to meeting this limitation, the at least one insulating layer is 117) includes a first inter-layer insulating layer (a lower 117 since 117 is a double film, ¶ [0146]) and a second inter-layer insulating layer (an upper 117) provided on the first inter-layer insulating layer (the lower 117, FIG. 4).

Regarding claim 5, Kim discloses the transparent display device of claim 4, wherein a distance between the transmissive area (200) and an end of the first inter-layer insulating layer (the lower 117) is equal or substantially equal to a distance between the transmissive area (200) and an end of the second inter-layer insulating layer (the upper 117, FIG. 4).

Regarding claim 4, Kim discloses the transparent display device of claim 1, wherein the at least one insulating layer (in order to meeting this limitation, the at least one insulating layer is 119+117) includes a first inter-layer insulating layer (119) and a second inter-layer insulating layer (117) provided on (“on” can be interpreted as attached to) the first inter-layer insulating layer (119, FIG. 4).
Note: claim 114 is rejected twice in order to reject claim 6.

Regarding claim 6, Kim discloses the transparent display device of claim 4, wherein a distance between the transmissive area (200) and an end of the first inter-layer insulating layer (119) is shorter than a distance between the transmissive area (200) and an end of the second inter-layer insulating layer (117, FIG. 4).

Regarding claim 16, Kim discloses the transparent display device of claim 1, wherein the transmissive area (200) includes a plurality of second curved parts (between 200 and 300, FIG. 4).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by BAE et al. (US PG-Pub No.: 2020/0235187 A1, hereinafter, “BAE”).
Regarding claim 17, BAE discloses a transparent display device (BAE, FIGs. 1 and 10), comprising:
a substrate (SL1, FIG. 10) provided with a display area (SA+DA, FIG. 1) including a transmissive area (TA, FIG. 1) and a non-transmissive area (Pa+Pm, FIG. 1), in which a plurality of subpixels (Pa+Pm) are disposed, and a non-display area (NDA, FIG. 1) at least partially surrounding the display area (SA+DA, FIG. 1);
a common power line (PL’, FIG. 10) provided on the substrate (SL1) and extended in the display area (SA+DA) in a first direction (left-right, FIG. 10); and
a pixel power line (210, FIG. 10) provided on the substrate (SL1) and extended in the display area (SA+DA, FIG. 10) in the first direction (left-right),
wherein the transmissive area (TA) is provided between the pixel power line (210, which is part of Pa) and the common power line (PL’ at NDA, FIGs. 1 and 10) and  includes a plurality of second curved parts (FIG. 1).

Regarding claim 18, BAE discloses the transparent display device of claim 17, further comprising: anode electrodes (210, FIG. 10) provided on the substrate (SL1) and provided in each of the plurality of subpixels (Pa/Pm); and a bank (119, FIG. 10) provided among the anode electrodes (210), wherein the bank (119) is provided in only the non-transmissive area (Pa+Pm, FIGs. 14-16 show that no 119 in TA).

Regarding claim 19, BAE discloses the transparent display device of claim 18, further comprising at least one insulating layer (117, ¶ [0119]) provided between the substrate (SL1) and the anode electrodes (210), wherein a distance between the transmissive area (TA) and an end of the at least one insulating layer (117) is shorter than a distance between the transmissive area (TA) and an end of the bank (119, FIG. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG-Pub No.: 2018/0166518 A1, hereinafter, “Kim”), as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2021/0159288 A1, hereinafter, “Lee”).
Regarding claim 7, Kim discloses the transparent display device of claim 1.
Kim is silent that the anode electrodes (130) include a first anode electrode and a second anode electrode, and the second anode electrode has a shape different from that of the first anode electrode.
Lee, However, discloses a display device (Lee, FIG. 5), comprising a first pixel electrode (210, ¶ [0103]) in a first insulating film (117, FIG. 5) and a second pixel electrode (143, FIG. 5) in a second insulating film (113, FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s at least one insulating film having two layers and Kim’s anode electrodes including a first anode electrode and a second anode electrode, and the second anode electrode has a shape different from that of the first anode electrode, as taught by Lee, in order to further flatten the unevenness caused by TFT.

Allowable Subject Matter
Claims 8-15 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892